PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/646,075
Filing Date: 10 Mar 2020
Appellant(s): Sony Corporation



__________________
Luis A. Carrion (Reg. No. 61255)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/09/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s exhibit A (Brief, page 6 bottom) as basis regarding Examiner interpretation to the claimed “pin” of a port circuit (Brief page 7, 1st paragraph)).
The Attorney makes an excerpt of Figure 1 on A2 noting “PIN diode” is merely an acronym.  The Examiner recognizes that Wilcox [0001], the definitions does identify P type Insulator N type.  
The Attorney’s argument relies on Exhibit A presented at the pre-appeal request lacking an access date or time of publication. An online search for this document still doesn’t mention a time of access or published before any reference cited or the effective filing date of the application (12/15/2017). Aside from the questionable nature of Exhibit A, it goes into conceptual functionality of a PIN diode whereas Wilcox is using the diode as part of a GSM antennae. 
In the same section (Brief page 7) contends with common practice of claim interpretation by quoting Phillips corp. (Brief page 7, 2nd paragraph).
It is worth identifying if any pins belonging to or coupled to the claimed “port circuit” when the preamble utilizes “comprising” preamble, an open-ended clause, thereby other elements into the claim provided Wilcox still exhibits/illustrates any pins belonging to and/or coupled to the claimed “port circuit”.
Further emphasis the applicant’s specification the word “integrated” appears twice, 1) PGPUB [0086] “at least one of functions… may be integrated into the processor 1110”; 2) PGPUB [0096] recites function blocks realized as apropos. However, neither [0086], [0096] use well-known terms “integrated chip”, “integrated circuit” or a “microcontroller”.
The claim language lacks recitation of “integrated circuit” or “DIP” package (dual in-line pin) or some form of semiconductor material or manufacturing means where the claimed “power supply pins” commonly utilized. The claims do not exist in vacuum, so taking in light of the specification, particularly Figure 1, the first recitation of “power supply pins 101” mention 2, one to supply a power supply voltage and the other to supply ground (sic), PGPUB [0048]. 
Applicant’s power supply pins 101 can be shorted by “second switch 105” (Figures 1 and 9), but what about the DC voltage? The so called “battery” external to Figure 1 does not explicitly indicate a range of voltage appropriate for such integrated circuit applications. Thus, claim language reasonable interpretation not limited by a typical integrated chip design as the nomenclature in the claims or specification does not explicitly bound such integrated circuit applications or commonly associated terms known to someone of ordinary skill in the art.
Per Wilcox reference, the Examiner acknowledges the word “microcontroller” is lacking however the equivalent use “context of a mobile terminal” via the “SPDT switch” does incorporate/integrate into a PDA ([0051) and a conventional laptop (in the circa 2004) fit into having either a microcontroller or microprocessor known to someone of ordinary skill in the art at the time of Wilcox.  
Wilcox Figure 6 illustrates “the first switch 103 taken as electronic switch may include… a bipolar transistor, and/or a field effect transistor (FET)” (PGPUB last 3 lines of [0060]). This is the reasoning using Wilcox “SPDT 502” as both prior art PIN diode and “hybrid” in Figures 5 and 6 relies on FET ([0011]).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.A.B/Examiner, Art Unit 2184                                                                                                                                                                                                        
Conferees:
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184  
                                                                                                                                                                                                      /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.